+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or fairly render obvious the invention provided by independent claim. The closest prior art is considered to be Lonzarich et al. (US 2015/0292782) and Yayama Hideki (JP2008014878). Lonzarich in view of Hideki teaches a cryogen-free cooling apparatus for cooling a sample, wherein Lonzarich, as modified, teaches most of claim 1 limitations as shown in pages 5-6 of the Final rejection dated 06/07/2021. The prior arts, however, fails to anticipate or fairly render obvious of the independent claims specifically the limitations wherein “wherein the sample stage is arranged directly in the main thermal insulation vacuum and fluidly immersed in the main thermal insulation vacuum” as recited in the independent claim 1. Applicant’s arguments and declaration dated (02/25/2022) are also found to be persuasive. Therefore, there is no obvious motivation to modify the prior art to have the missing features. Accordingly, claim 1 and those dependent thereupon are allowable over the prior art on the records.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763      
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763